COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jason Ramjattansingh v. The State of Texas

Appellate case number:    01-15-01089-CR

Trial court case number: 2019635

Trial court:              County Criminal Court of Law No. 8 of Harris County

       Appellant Jason Ramjattansingh was convicted of Class A misdemeanor driving while
intoxicated. See TEX. PENAL CODE §§ 49.04(a), (b), (d). Ramjattansingh appealed his conviction,
and on August 10, 2017, we issued an opinion that reversed his Class A misdemeanor conviction,
rendered a judgment of acquittal on that charge, and remanded for a new trial on the lesser-included
Class B misdemeanor offense of driving while intoxicated. Ramjattansingh v. State, 530 S.W.3d
259, 260 (Tex. App.—Houston [1st Dist.] 2017), rev’d, PD-0972-17, 2018 WL 2714677 (Tex.
Crim. App. June 6, 2018). On June 6, 2018, the Court of Criminal Appeals issued an opinion that
reversed our judgment and remanded the case for further proceedings consistent with the Court’s
holding. Ramjattansingh v. State, PD-0972-17, 2018 WL 2714677, at *8 (Tex. Crim. App. June 6,
2018).

       We ORDER that any additional briefing by either party must be filed with this Court
within 21 days from the date of this order. We further ORDER that any response briefing by either
party must be filed with this Court within 10 ten days after the initial 21-day deadline.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: July 26, 2018